FOR IMMEDIATE RELEASE Rick Abshire (713) 881-3609 ADAMS RESOURCES ANNOUNCES DIVIDEND AND SECOND QUARTER 2015 EARNINGS Houston (August 6, 2015)Adams Resources & Energy, Inc. (NYSE MKT:AE) announced second quarter 2015 unaudited net earnings of $4,340,000 or $1.03 per common share.Revenues for the quarter totaled $600,558,000. Current period net earnings compare to unaudited second quarter 2014 net earnings of $3,975,000 or $.94 per common share. Thomas S. Smith, President and Chief Executive Officer, attributed the 2015 earnings improvement to fuel cost saving within the Companies trucking fleet.The Company operates over 500 trucks hauling crude oil and liquid chemicals with diesel fuel a significant expense, averaging over $20 million per year at current prices.Recent declines in the market price of crude oil have led to reduced diesel fuel prices with a resultant cost savings to the Company. A summary of operating results is as follows: Second Quarter Operating Earnings (Expense) Marketing $ $ Transportation Oil and natural gas ) ) Administrative expenses ) ) Interest income, net Income tax (provision) ) ) Net earnings $ $ The Company’s Board of Directors also declared a quarterly cash dividend in the amount of $.22 (twenty-two cents) per common share, payable on September 17, 2015 to shareholders of record as of September3,2015. The Company’s quarterly report on Form 10-Q for the period ended June 30, 2015 will be filed with the Securities and Exchange Commission on August 7, 2015 and will be available on the Company’s website at adamsresources.com. ……………. The information in this release includes certain forward-looking statements that are based on assumptions that in the future may prove not to have been accurate. A number of factors could cause actual results or events to differ materially from those anticipated.Such factors include, among others, (a) general economic conditions and potential adverse world economic conditions, (b) fluctuations in hydrocarbon commodity prices and margins, (c) variations between commodity contract volumes and actual delivery volumes, (d) unanticipated environmental liabilities or regulatory changes, (e) counterparty credit default, (f) inability to obtain bank and/or trade credit support, (g) availability and cost of insurance, (h) changes in tax laws, (i) the availability and cost of capital, (j) results of current items of litigation, (k) uninsured items of litigation or losses, (l) uncertainty in reserve estimates and cash flows, (n) successful drilling activity and the ability to replace oil and gas reserves, (m) security issues related to drivers and terminal facilities, (o) demand for chemical based trucking operations, (p) financial soundness of customers and suppliers.These and other risks are described in the Company’s reports that are on file with the Securities and Exchange Commission. UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except per share data) Six Months Ended Three Months Ended June 30, June 30, Revenues $ Costs, expenses and other ) Income tax (provision) Net earnings $ Earnings per common share: Basic and diluted net earnings per common share $ Dividends per common share $ UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (In thousands) June 30, December 31, ASSETS Cash $ $ Other current assets Total current assets Net property & equipment Deposits and other assets $ $ LIABILITIES AND EQUITY Total current liabilities $ $ Other long-term liabilities Shareholders’ equity $ $
